DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a removable attached illuminating means used to increase the visibility of the patient's oral cavity by projecting light into it” (claim 7, lines 3-5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 8-14 are objected to because of the following informalities:  
In claim 1, line 8, the term “a.” is suggested to be changed to --a)-- since only one period can be in a claim.
In claim 1, line 11, the term “b.” is suggested to be changed to --b)-- since only one period can be in a claim.
In claim 1, line 12, the term “the naked eye” is suggested to be changed to --a naked eye-- in order to clarify the claim by providing proper antecedent basis.
In claim 1, line 15, the term “the size” is suggested to be changed to --a size-- in order to clarify the claim by providing proper antecedent basis. 
In claim 1, line 15, the term “the relative” is suggested to changed to --a relative-- in order to clarify the claim by providing proper antecedent basis. 
In claim 8, line , the term “the user” is suggested to be changed to --a user-- in order to clarify the claim. 
In claim 8, line 3, the term “the user” is suggested to be changed to --a user-- in order to clarify the claim. 
In claim 9, line 3, the term “the user” is suggested to be changed to --a user-- in order to clarify the claim. 
In claim 10, line 3, the term “the user” is suggested to be changed to --a user-- in order to clarify the claim. 
In claim 11, line 3, the term “the user” is suggested to be changed to --a user-- in order to clarify the claim. 
In claim 12, line 3, the term “the user” is suggested to be changed to --a user-- in order to clarify the claim. 
In claim 13, line 3, the term “the user” is suggested to be changed to --a user-- in order to clarify the claim. 
In claim 14, line 3, the term “the user” is suggested to be changed to --a user-- in order to clarify the claim. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “removable attached illuminating means used to increase the visibility of the patient’s oral cavity by projecting light into it” (claim 7, lines 3-5). 

Claim Rejections - 35 USC § 112
          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 claims “removable attached illuminating means used to increase the visibility of the patient’s oral cavity by projecting light into it” (claim 7, lines 3-5), however, the specification is silent as to what the corresponding structures of the removable attached illuminating means is, furthermore, there is a lack of written description on how the illuminating means removably interact with the tongue depressor, the specification discloses “the front end comprising illuminating means such as those known in the prior art (see, e.g., U.S. Pat. Nos. 4,807,599 and 5,318,009 to Robinson” on page 5 of the instant specification, however, the specification does not provide any details as to the corresponding structures or how the tongue depressor interact with a “removable attached illuminating means”, therefore, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the same materials and dimensions as commercially available ones” (lines 1-2) lacks proper antecedent basis. Furthermore, it is unclear as to how to determine the metes and bounds of the limitation, what would be considered as a commercially available ones, and what materials and dimensions are considered as commercially available ones. There are many different tongue depressor that are commercially available, therefore, the scope is unclear. 
Regarding claim 1, the limitation “such a way as to maximize visibility of a target pathology inside the patient’s oral cavity” (line 4) is unclear as to how to determine the metes and bounds of the limitation, specifically, what is a way as to maximize visibility, what limitation allows one device to maximize visibility relative to another, and relative to what, the scope is unclear and vague. Furthermore, the term “such a way as” is indefinite because the term has the same meaning as “such as”, which makes it unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the limitation “akin to a commercially available ruler clearly visible to the naked eye” (lines 11-12) is unclear as to what ruler is considered as part of the commercially available, furthermore, it is unclear as to what type of commercially available markings would be considered as being clearly visible to the naked eye and what is not. 
Regarding claim 1, the limitation “comprising dimensions in commonly used measuring scales so as to allow and facilitate measuring the size of a target pathology” (lines 14-15) is unclear as to what dimensions are considered as a commonly used measuring scales, the limitation is too relative, vague and unclear.
Regarding claim 1, line 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the limitation “the identification and treatment of oral pathologies” (lines 6-7) lacks proper antecedent basis. 
Regarding claim 3, line 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the limitation “the color” (line 3) lacks proper antecedent basis. 
Regarding claim 4, the limitation “so as to maximize visibility” (line 4) is unclear as to how to determine the metes and bounds of the term “maximize visibility”, what contrasting color would be considered as “maximize” visibility, the term is too relative. 
Regarding claim 5, the limitation “wherein the tongue depressor lateral edges comprise colored markings” (line 3) is unclear if the colored markings are the same as the markings being claimed in claim 1, line 11 or not. 
Regarding claim 5, the limitation “colored markings that are permanently applied to the lateral edges of the upper horizontal surface of the tongue depressor during fabrication using an application method selected from the group including woodcut, etching, pressing, engraving, stenciling and direct printing” (lines 3-6) is unclear because it appears that the claim is trying to redefined how the markings are being applied to the tongue depressor, however, the redefinition would contradict with the limitation in claim 1, since claim 1 claims in line 12, that the markings are printed or etched along both lateral edges. For example, within the art, engraving is different from etching or printing. 
Regarding claim 5, the limitation “The tongue depressor of Claim 1…wherein the tongue depressor’s lateral edges comprise colored markings that are permanently applied to the lateral edges of the upper horizontal surface of the tongue depressor during fabrication using an application method selected from the group including woodcut, etching, pressing, engraving, stenciling and direct printing” (lines 1-6) is unclear as to what the scope of the claim is, specifically, it is unclear if the applicant is trying to claim an apparatus claim or a method claim, the limitation “during fabrication using an application method” appears to be claiming a method claim. 
Regarding claim 6, the limitation “the tongue depressor’s markings are achieved by affixing a pre-fabricated sticker to the upper horizontal surface of the tongue depressor” (lines 3-4) is unclear because it appears that the applicant is trying to redefine how the markings are being applied to the tongue depressor, and the redefinition is contradicting with claim 1, therefore, it is unclear if the applicant is trying to claim that the markings are being affixed to the tongue depressor by a pre-fabricated sticker or printing or etching (claim 1 claims that the markings are printed or etched along both lateral edges, see lines 11-12 of claim 1).
Regarding claim 6, the limitation “The tongue depressor of claim 1…wherein the tongue depressor’s markings are achieved by affixing a pre-fabricated sticker to the upper horizontal surface of the tongue depressor” (lines 1-4) is unclear if the applicant is trying to claim an apparatus claim or a method claim, therefore, the scope of the claim is unclear.  
Regarding claim 7, the limitation “the front edge” (line 3) lacks proper antecedent basis. Furthermore, it is unclear if the front edge is referring to the “front end” being claimed in claim 1, line 8 or not.
Regarding claim 7, the limitation “projecting light into it” (lines 4-5) is unclear as to what structure is being referred to by the term “it”. 
Claim limitation “removable attached illuminating means used to increase the visibility of the patient’s oral cavity by projecting light into it” (claim 7, lines 3-5) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is silent as to what the corresponding structures of the removable attached illuminating means is and what structures allowed the illuminating means to be removably attached with the tongue depressor, the specification discloses “the front end comprising illuminating means such as those known in the prior art (see, e.g., U.S. Pat. Nos. 4,807,599 and 5,318,009 to Robinson” on page 5 of the instant specification, however, the specification does not provide any details as to the corresponding structures. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 9, the limitation “the dimensions and position of a target pathology” (lines 3-4) lacks proper antecedent basis, furthermore, it is unclear if it is the same as or different from “distance and position measurements” being claimed in claim 9, line 1. Furthermore, it is unclear if “a target pathology” is referring to “target pathology” in claim 1, line 15 or not, if it is the same, suggest to amend to --the target pathology--. 
Regarding claim 11, the limitation “the appropriate or any necessary follow-up examination and or surgical procedure that might be necessary” (lines 4-5) lacks proper antecedent basis. Furthermore, it is unclear as to what the metes and bounds of the term “any” is, does the term “encompass” any necessary follow-up examination, or any number of necessary follow up examinations, and it is unclear as to what follow-up examination would be considered as any necessary, the term “any necessary” is indefinite. Furthermore, the usage of the term “might be necessary” is confusing and unclear as to what is considered as might be necessary, the term is too relative and vague. Furthermore, it is unclear where the term “and” and “or” should be applied, due to the usage of or, and then “and or”, furthermore, regarding the term “and or”, it is unclear if the applicant intends to claim --and-- (in the scenario where there is a typo), --or-- (in the scenario where there is a typo), or --and/or--. 
Regarding claim 12, the limitation “of the in his notes for the purposes referring” (line 4) is unclear and confusing as to what the applicant is trying to claim, specifically, what is meant by “of the in his notes” and “purposes referring”. Furthermore, the term “the purposes referring” lacks proper antecedent basis. Furthermore, it is unclear if “his” is referring to the user or someone else. 
Regarding claim 12, the limitation “the accurate description” (line 4) lacks proper antecedent basis. 
Regarding claim 12, the limitation “the pathology’s characteristics” (line 5) lacks proper antecedent basis. 
Regarding claim 14, the limitation “the general anatomy of the oral cavity” (lines 4-5) lacks proper antecedent basis, furthermore, it is unclear as to what is the metes and bounds of the term “the general anatomy”, what is the difference between “the anatomy of the oral cavity” versus “the general anatomy of the oral cavity”. 
Regarding claim 14, the limitation “the periodontal description of teeth” (lines 3-4) lacks proper antecedent basis. 
Any remaining claims are rejected for their dependency on a rejected base claim. 

Claim Rejections - 35 USC § 103
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


          Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeon (CA 2738921) in view of  Cromwell (2015/0082644) or alternatively Turgeon (CA 2738921) in view of Cromwell (2015/0082644) and Cluff (D615,889).

    PNG
    media_image1.png
    868
    1271
    media_image1.png
    Greyscale

Regarding claim 1, Turgeon discloses a multi-use tongue depressor (see tongue depressor in fig. 3 and paragraphs 0001-0002 of the English translation of CA 2738921) fabricated using the same materials and dimensions as commercially available ones (see paragraph 0001, Turgeon discloses that the device is fabricated using wood or metal and comprises a dimension that is suitable to be a tongue depressor, therefore it would be the same as commercially available ones (it is noted that due to the 112(b), commercially available ones could not be determined, therefore, if this device is capable of being the commercially available ones, which would make the material and dimensions the same as the commercially available ones), the tongue depressor being used to depress, retract, move, shift or sweep a patient’s tongue during a healthcare provider’s examination of the patient’s oral cavity in such a way as to maximize visibility of a target pathology inside the patient’s oral cavity, the tongue depressor being adapted to conduct distance, depth and position measurements in the patient’s oral cavity so as to assist the health care providers in the identification and treatment of oral pathologies (see fig. 3 and paragraphs 0001-0002, Turgeon discloses a tongue depressor having markings, therefore, the tongue depressor would be capable of being used to depress, retract, move, shift or sweep a patient’s tongue during a healthcare provider’s examination of the patient’s oral cavity in such a way as to maximize visibility of a target pathology inside the patient’s oral cavity, the tongue depressor being adapted to conduct distance, depth and position measurements in the patient’s oral cavity so as to assist the health care providers in the identification and treatment of oral pathologies), the tongue depressor comprising: a substantially flat elongated blade comprising a front end, a back end, an upper horizontal surface, and under horizontal surface, two longitudinal lateral edges running along the surfaces and a centerline running along the center of the upper horizontal surface (see the annotated-Turgeon fig. 3 above), multiple dimensions markings akin to a commercially available ruler clearly visible to the naked eye and is along both lateral edges and along the center line scaled in increasing numbers starting on the front end and continuing ascendingly (see the annotated-Turgeon fig. 3 above, as shown, the multiple dimensions markings on both the longitudinal edges are akin to a commercially available ruler and is clearly visible to the naked eye since a physician would need to see it in order to determine size of lesion (see paragraphs 0001-0002), and the markings are along both lateral edges and along the center line and is scaled in increasing numbers starting on the front end and continuing ascendingly, the term “along” is interpreted as over the length or direction of or in the course of, the term “centerline” is being interpreted as an imaginary line), the markings comprising dimensions in commonly used measuring scales so as to allow and facilitated measuring the size of a target pathology in the patient’s oral cavity and the relative location of the target pathology linearly, top or bottom, using a known reference point in the patient’s mouth, the reference point being a fixed marker in the patient’s oral cavity such as a tooth, the markings allowing and facilitating the measurement of the depth or center of the target pathology relative to the known reference point in the patient’s oral cavity, and the markings located on along the lateral edges of the upper horizontal surface of the tongue depressor of the present invention allowing and facilitating measurement the size of a target pathology and the relative location of a target pathology linearly, top or bottom, relative to the reference point in the patient’s oral cavity (see the annotated-Turgeon fig. 3 above and paragraphs 0001-0002, Turgeon discloses a device having markings for measuring size of lesions, and the markings comprises CM, which is considered to be dimensions in commonly used measuring scales therefore, the markings would facilitate measuring the size of a target pathology in the patient’s oral cavity and the relative location of the target pathology linearly, top or bottom, using a known reference point in the patient’s mouth, the reference point being a fixed marker in the patient’s oral cavity such as a tooth, the markings allowing and facilitating the measurement of the depth or center of the target pathology relative to the known reference point in the patient’s oral cavity, and the markings located on along the lateral edges of the upper horizontal surface of the tongue depressor of the present invention allowing and facilitating measurement the size of a target pathology and the relative location of a target pathology linearly, top or bottom, relative to the reference point in the patient’s oral cavity), but fails to disclose that the dimensional markings are printed or etched along both lateral edges and along the centerline, and that the markings are located on the centerline of the upper horizontal surface scaled in increasing numbers starting on the front end and continuing ascending.
However, Cromwell teaches that markings can be printed or etched along edges (see paragraph 0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the markings of Turgeon to be printed or etched as taught by Cromwell for the purpose of providing a well-known method of putting markings on a measurement device’s surface. 
The modified Turgeon fails to disclose that the markings are located on the centerline of the upper horizontal surface scaled in increasing numbers starting on the front end and continuing ascending.
However, Cromwell teaches a measuring device comprising dimensional markings that are printed along both lateral edges and along the centerline, and wherein the markings are located on the centerline of the upper horizontal surface scaled in increasing numbers starting on a front end and continuing ascending (see fig. 1, paragraph 0031, as shown there are markings on both lateral edges and also markings that are located on a centerline). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper horizontal surface and markings of the modified Turgeon to have markings on the centerline as taught by Cromwell for the purpose of providing a centralized location for numbers to be shown where a user can easily recognize and gauge the dimension of the object being measured. 
After the modification, the markings on the centerline of the upper horizontal surface scaled in increasing numbers starting on the front end and continuing ascendingly thus allowing and facilitating the measurements of the depth or center of the target pathology relative to the known reference point in the patient’s oral cavity. 
However, if there is any doubt that it would be obvious to modify with Cromwell to have the markings being on a centerline.
Cluff teaches a gauging tapeline comprising markings on both lateral edges and markings positioned on a centerline (see figs. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper horizontal surface and markings of the modified Turgeon to have markings on lateral edge and markings on the centerline as taught by Cluff for the purpose of providing a gauging measurement markings that allow a user to gauge the dimension of the object using both metric and imperial measurements. 
After the modification, the markings on the centerline of the upper horizontal surface scaled in increasing numbers starting on the front end and continuing ascendingly thus allowing and facilitating the measurements of the depth or center of the target pathology relative to the known reference point in the patient’s oral cavity. 
Regarding claim 2, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the oral pathologies comprise congenital and acquired pathologies which include lesions (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions). 
Regarding claim 3, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the tongue depressor is fabricated from the material including wood (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions and is made from wood).
Regarding claim 4, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist the health care providers in the treatment of oral pathologies, wherein the tongue depressor’s lateral edges comprise colored markings that contrast with the color of the upper horizontal surface of the tongue depressor so as to maximize visibility (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions and is made from wood, and as shown in fig. 3, the markings comprise a color that makes the markings stand out from the color of the wood, therefore, it would maximize visibility). 
Regarding claim 5, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the tongue depressor’s lateral edges comprise color markings that are permanently applied to the lateral edges of the upper horizontal surface of the tongue depressor during fabrication using an application method selected from the group including etching and direct printing (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions and is made from wood, and as shown in fig. 3, the markings comprise a color that makes the markings stand out from the color of the wood, therefore, it would maximize visibility, furthermore, after the modification with Cromwell, the markings are etched or printed on, and since the markings served to allow the user to see when the device is used within a patient’s mouth, the etching or printing would have to be permanent, relatively). 
Regarding claim 8, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the tongue depressor allows the user to measure the target pathology’s dimensions (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesion’s dimension).
Regarding claim 9, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the tongue depressor allows the user to accurately document the dimensions and position of a target pathology relative to other oral structures (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions).
Regarding claim 10, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the user is not required to fetch an additional measuring device or conduct a second examination in order to obtain accurate measurements (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions).
Regarding claim 11, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the tongue depressor facilitates the user to diagnose a medical condition related to the patient’s pathology, design the appropriate treatment or any necessary follow-up examination and or surgical procedure that might be necessary (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions).
Regarding claim 12, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the tongue depressor allows the user to obtain the measurements and exact location of an oral pathology thus facilitating the accurate description of the in his notes for the purposes of referring the patient to a specialist, being able to recall the pathology’s characteristics at a later date (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions).
Regarding claim 13, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the tongue depressor allows the user to measure a patient’s anatomical structures and characteristics greatly thus aiding the user’s treatment planning of dental or surgical procedures to treat conditions selected from the group including oral pathologies (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions).
Regarding claim 14, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, wherein the tongue depressor aids the user to obtain measurements that facilitate the periodontal description of teeth, dental relationships, range of motion of jaw and the general anatomy of the oral cavity (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turgeon (CA 2738921) in view of  Cromwell (2015/0082644) or alternatively Turgeon (CA 2738921) in view of Cromwell (2015/0082644) and Cluff (D615,889) as applied to claim 1 above, and further in view of Frantellizzi (2008/0172896).
Regarding claim 6, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurement in a patient’s oral cavity so as to assist health care providers in the treatment of oral pathologies, and that the markings are either etched or printed on (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions, furthermore, see modification with Cromwell for printing or etching of markings), but fails to disclose that the markings are achieved by affixing a pre-fabricated sticker to the upper horizontal surface of the tongue depressor. 
However, Frantellizzi teaches a measuring device comprising markings (50) that are pre-fabricated as a sticker and that can be stick on to a body (10) or etched/printed onto the body (10) (see paragraph 0017).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper horizontal surface and markings of the modified Turgeon to have the markings be part of a pre-fabricated sticker instead of etching/printing as taught by Frantellizzi for the purpose of providing a well-known alternative means of applying markings onto a measuring body. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Turgeon (CA 2738921) in view of  Cromwell (2015/0082644) or alternatively Turgeon (CA 2738921) in view of Cromwell (2015/0082644) and Cluff (D615,889) as applied to claim 1 above, and further in view of Edinger (3,760,798).
Regarding claim 7, the modified Turgeon discloses all of the structures as claimed include markings on a tongue depressor and that the tongue depressor is being used within the user’s mouth, therefore, the tongue depressor would be capable of being used to conduct distance and position measurements in a patient’s oral cavity so as to assisting health care providers in the treatment of oral pathologies (see paragraph 0001-0002 of Turgeon, Turgeon discloses that the tongue depressor can be used to measure lesions), but fails to disclose that the front edge of the tongue depressor’s upper surface comprises a removable attached illuminating means used to increase the visibility of the patient’s oral cavity by projecting the light into it.
However, Edinger teaches a tongue depressor (12, figs. 1-4b) comprising an upper surface that is removable attached to an illuminating means used to increase the visibility of the patient’s oral cavity by projecting light into it (see illuminating means, which is device with 10, 14, 18, 20, and 22 in fig. 1, see col 1, lines 31-41 and col 2, lines 4-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tongue depressor of the modified Turgeon to be removably attached to an illuminating means as taught by Edinger for the purpose of allowing the user to view the oral cavity of the patient in a more clear and visible manner (see col 1, lines 4-20 of Edinger). 

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hergott (3,867,927) is cited to show a tongue depressor comprising measurement markings. 
Schmitt (D574,494) is cited to show a tongue depressor having markings. 
Brothers (2007/0204476) is cited to show a ruler having measurements markings. 
Marshall (5,913,586) is cited to show a tape measure having a centerline marking. 
Perry (2006/0143934) is cited to show a ruler having multiple unit of measurement markings. 
Ekeoba (D 371,310) is cited to show a multi-unit measuring ruler. 
Kenney (2010/0229412) is cited to show a measuring system having lateral edge markings and central markings. 
	Holland (2019/0254502) is cited to show a tongue depressor having a removable illumination means. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785